                    Case 2:19-cv-00333-MJP Document 3 Filed 03/07/19 Page 1 of 3



 1   Christopher G. Varallo, WSBA No. 29410
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     cgv@witherspoonkelley.com
 6   sjd@witherspoonkelley.com
     Attorneys for Defendants Nationstar
 7   Mortgage LLC and U.S. Bank National
 8   Association, as Trustee for Lehman XS
     Trust Mortgage Pass-Through Certificates
 9   Series 2007-7N
10
                                 UNITED STATES DISTRICT COURT
11                         FOR THE WESTERN DISTRICT OF WASHINGTON
12
13   MARY LOU GRANDE and MARK                        No. 2:19-cv-00333-
14   DOUGLAS GRANDE,
                                                     CORPORATE DISCLOSURE
15                            Plaintiffs,            STATEMENT OF NATIONSTAR
                                                     MORTGAGE LLC d/b/a MR. COOPER
16             vs.
17
     US BANK NATIONAL ASSOCIATION, AS
18   TRUSTEE FOR LEHMAN XS TRUST
     MORTGAGE PASS-THROUGH
19   CERTIFICATES SERIES 2007-7N ("US
20   BANK"), AND NATIONSTAR
     MORTGAGE LLC D/B/A MR. COOPER,
21   QUALITY LOAN SERVICE
     CORPORATION OF WASHINGTON and
22
     Doe Defendants 1 through 20,
23
                              Defendants,
24
25            This Corporate Disclosure Statement is filed by Defendant Nationstar Mortgage LLC
26   d/b/a Mr. Cooper (“Nationstar”) in compliance with Federal Rule of Civil Procedure 7.1.
27   Defendant Nationstar hereby declares:
28

     CORPORATE DISCLOSURE STATEMENT OF
     NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER - 1
     Case No. 2:19-cv-00333-                        422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820292.DOC
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 2:19-cv-00333-MJP Document 3 Filed 03/07/19 Page 2 of 3



 1            1.       Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”) is a Delaware limited
 2   liability company.
 3            2.       Nationstar is an indirect, wholly-owned subsidiary of a publicly-traded
 4   company, Mr. Cooper Group Inc. (formerly known as WMIH Corp.) (“Mr. Cooper”), a
 5   Delaware corporation.
 6
              3.       Nationstar is directly owned by two entities: (1) Nationstar Sub1 LLC ("Sub1")
 7
     (99%) and (2) Nationstar Sub2 LLC ("Sub2") (1%). Both Sub1 and Sub2 are Delaware limited
 8
     liability companies. Sub1 and Sub2 are both 100% owned by Nationstar Mortgage Holdings
 9
     Inc. (“NSM Holdings”). NSM Holdings is a wholly-owned subsidiary of Mr. Cooper.
10
              4.       More than 10% of the stock of Mr. Cooper is owned by KKR Wand Investors
11
     Corporation, a Cayman Islands corporation.
12
              DATED this 7th day of March, 2019.
13
14                                                 WITHERSPOON  KELLEY

15                                                 By: s/ Christopher G. Varallo
                                                       Christopher G. Varallo, WSBA #29410
16                                                     Steven J. Dixson, WSBA #38101
17                                                     cgv@witherspoonkelley.com
                                                       sjd@witherspoonkelley.com
18                                                     422 W. Riverside Avenue, Suite 1100
                                                       Spokane, WA 99201-0300
19
                                                       Phone: (509) 624-5265
20                                                     Fax: (509) 458-2728
                                                       Attorneys for Defendants Nationstar
21                                                     Mortgage LLC and U.S. Bank National
22                                                     Association, as Trustee for Lehman XS Trust
                                                       Mortgage Pass-Through Certificates Series
23                                                     2007-7N
24
25
26
27
28

     CORPORATE DISCLOSURE STATEMENT OF
     NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER - 2
     Case No. 2:19-cv-00333-                            422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820292.DOC
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 2:19-cv-00333-MJP Document 3 Filed 03/07/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the 7th day of March, 2019,
 3
            1.     I caused to be electronically filed the foregoing CORPORATE DISCLOSURE
 4   STATEMENT OF NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER with the Clerk of
     the Court using the CM/ECF System which will send notification of such filing to the
 5   following:
 6
                       Christina Latta Henry
 7                     chenry@HDM-legal.com; HenryDeGraaffPS@jubileebk.net;
                       mainline@hdm-legal.com
 8
 9                     Jacob Daniel DeGraaff
                       mainline@hdm-legal.com; henrydegraaffps@jubileebk.net
10
                       Melissa A. Huelsman
11
                       mhuelsman@predatorylendinglaw.com;
12                     paralegal@predatorylendinglaw.com; wsmith@predatorylendinglaw.com

13                     Robert W. McDonald
                       rmcdonald@qualityloan.com; cvnotice@mccarthyholthus.com;
14
                       rockymcdonald@gmail.com
15
                       Vicente Omar Barraza
16                     omar@barrazalaw.com; admin@barrazalaw.com; vobarraza@gmail.com
17
            2.     I hereby certify that I have caused to be mailed by United States Postal Service
18   the foregoing document to the following non-CM/ECF participants at the addresses listed
     below: None.
19
20          3.     I hereby certify that I have mailed by United States Postal Service the
     foregoing document to the following CM/ECF participants at the address listed below: None.
21
             4.     I hereby certify that I have hand-delivered the foregoing document to
22   the following participants at the addresses listed below: None.
23
24                                                  s/ Christopher G. Varallo
                                                    Christopher G. Varallo, WSBA No. 29410
25
26
27
28

     CORPORATE DISCLOSURE STATEMENT OF
     NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER - 3
     Case No. 2:19-cv-00333-                             422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820292.DOC
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
